Per Curiam.
This court granted rehearing en banc on October 13, 2017, and scheduled oral argument for March 8, 2018. On March 6, 2018, the court requested that "[a]t oral argument before the en banc court on March 8, the parties should be prepared to address the timeliness question in a preliminary manner, including the question of when the decision of an arbitrator 'issues' within the meaning of 5 U.S.C. § 7703(b)(1)." On March 8, 2018, the parties presented oral argument on the jurisdictional issue.
IT IS ORDERED THAT :
(1) The parties are requested to file supplemental briefs to address this *1350court's jurisdiction under 5 U.S.C. § 7703(b)(1).
(2) Simultaneous briefs must be filed within 30 days of this order. Party briefs may not exceed 25 pages double-spaced.
(3) The court invites the views of amici curiae. Any amicus briefs must be filed within 30 days of this order. Amicus briefs may not exceed 15 pages double-spaced. Any such briefs may be filed without consent and leave of court, but otherwise must comply with Federal Rule of Appellate Procedure 29 and Federal Circuit Rule 29. All amicus briefs shall be filed as stated below.
(4) The supplemental party briefs and briefs of any amici curiae shall be electronically filed in the ECF system, and thirty paper copies of each brief shall be filed with the court. Two paper copies of all filings shall be served on opposing counsel. Briefs shall otherwise adhere to the limitations set forth in Federal Rule of Appellate Procedure 32 and Federal Circuit Rule 32.